Citation Nr: 1000330	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-31 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The Veteran had active duty service with the United States 
Army from February 1953 to February 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decisions by 
the Portland, Oregon, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that, in pertinent part, denied 
service connection for depression.

The matter was previously before the Board in January 2009.  
At that time the Board denied a claim for service connection 
for post-traumatic stress disorder (PTSD), and remanded the 
Veteran's claim for service connection for depression to the 
RO to provide proper notice to the Veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA), and to obtain a VA 
examination for the Veteran's depression.  Proper VCAA notice 
was sent to the Veteran in June 2009.  An examination was 
provided in August 2009.

The Board notes that in November 2009, the Veteran submitted 
a list of internet sources that appear to indicate a 
relationship between hearing loss and depression.  Although 
the Veteran did not provide a waiver with the submission, he 
specifically directed the letter to the Board, and indicated 
that the information was for the Board's consideration.  As 
such, the Board finds that the Veteran has waived any RO 
consideration of the material, and the Board can proceed to 
the merits of the Veteran's claim.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's depression did not begin during service, was 
not caused by service, and is not secondarily-related to a 
service-connected disability.  


CONCLUSION OF LAW

Service connection for depression is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  Under the applicable 
laws and regulations, VA must review the information and the 
evidence presented with a claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Subsequent to the remand, the Veteran 
was provided fully adequate notice that addressed all VCAA 
requirements.  The Veteran was informed of the evidence VA 
needed, the requirements for direct and secondary service 
connection.  He was also provided relevant information on 
disability ratings and effective dates.  

VA's duty to assist the Veteran in the development of the 
claim includes assisting the Veteran in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  The RO has obtained 
the Veteran's service treatment records and private treatment 
records.  The Veteran submitted statements from himself, as 
well as others who knew him since his time in service, 
describing symptomatology related to his depression.  

In January 2009, the Board remanded the Veteran's claim to 
provide him with an examination to determine the likely 
etiology of his depression; the examination was conducted in 
August 2009, and the report of that examination has been 
associated with the Veteran's claims file.  The Veteran takes 
issue with the quality of this examination, claiming that the 
examiner did not begin the interview with an explanation of 
the purpose of the interview, and that he only knew that the 
examination was supposed to be a "medical evaluation."  The 
Veteran also believed that the examiner did not ask the 
correct kind of questions to assess his condition.  The Board 
finds, as discussed further below, that the examination was 
adequate to determine whether the Veteran's depression was 
related to service or his service-connected hearing loss.  
Prior to the examination, the examiner reviewed the claims 
file for 20 minutes, and the examination interview itself 
lasted an hour.  The examiner provided a thorough history of 
the Veteran's condition, and assessed the Veteran's claims.  
The examiner provided an adequate opinion as to the likely 
etiology of the Veteran's depression.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained, and the 
Board finds that no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  

Service Connection

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).

Finally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

The Veteran was provided an examination while in the Army in 
February 1952, and in February 1955 at the time of his 
separation from active duty.  Both examinations found that 
the Veteran's psychiatric condition was "normal."  

The Veteran was diagnosed with major depressive disorder in 
March 2001.  His private medical provider indicated that the 
Veteran claimed to have suffered from depression previously, 
and that it had come back over the last year.  The Veteran 
had symptoms of sadness, lack of energy, lack of motivation, 
and frequent crying.  The examiner noted that the Veteran was 
a psychologist himself.  The Veteran was prescribed Zoloft at 
that time.

The Veteran submitted his original claim for service 
connection for depression in August 2005, claiming that his 
psychiatric disability began due to the stress of the dangers 
involved in active duty service.  He did not assert at that 
time that his depression was due to hearing loss.  The 
Veteran amended his claim to add that his depression may be 
due to his hearing loss or his back condition, disabilities 
for which he was also seeking service connection.  He was 
granted service connection for hearing loss in December 2005.

A February 2006 note from Dr. J.L.S. indicated that although 
she no longer had the Veteran's medical records, he was a 
patient in her practice "years ago" at which time he was 
treated for depression.

The Veteran's sister submitted a statement in February 2006 
claiming that the Veteran was an "optimistic, fun-loving 
person" prior to joining the military, but after separation, 
he was much more withdrawn, depressed, and pessimistic.  She 
related that he frequently had nightmares.  She also alleged 
that his symptomatology had continued to the present.

The Veteran's ex-wife also submitted a statement in February 
2006, in which she indicated that she met the Veteran in June 
1955, shortly after he returned from the Army, and that they 
married the following year.  They were married for 34 years, 
and she related that during their time together, the Veteran 
suffered from bouts of depression, anxiety, nightmares, and 
suicidal thoughts.

In conjunction with a parallel claim for service connection 
for posttraumatic stress disorder (PTSD), the Veteran claimed 
that two incidents from his active duty particularly affected 
him.  The first incident the Veteran alleged is that he was 
attacked by an unknown assailant while he was guarding the 
ammunition depot on the Army base in Germany where he was 
stationed.  The second alleged stressor was that he was 
elbowed in the face by a fellow soldier during a game of 
basketball.  Neither of these alleged stressors could be 
verified.  

On the Veteran's VA Form 9, submitted to perfect his appeal, 
the Veteran alleged that his depression was due to his two 
alleged stressors.

Subsequent to the January 2009 remand, the Veteran was 
provided an August 2009 VA examination.  The examiner noted 
that the question before him was whether the Veteran's 
depression was related to service or his service-connected 
hearing loss.  The Veteran told the examiner that his 
overarching concern was that he lived alone and felt 
isolated.  The Veteran informed the examiner that he was 
originally evaluated or depression in 1956, and that he was 
placed on medication, but that it was "too much."  The 
Veteran left his wife in 1993, at which time he had suicidal 
thoughts.  The examiner diagnosed the Veteran with major 
depressive disorder, recurrent, moderate.  The examiner 
determined that the Veteran's long-standing behavioral 
pattern of being shy and feeling intimidated by others 
appeared to have begun at least during his high school years.  
The examiner found that the Veteran's more serious symptoms 
of depression began in the early-1990s, and that he might 
have had an episode of major depression at that time.  The 
examiner noted that, according to the Veteran, his impaired 
hearing did not cause his depression.  The examiner opined, 
"[i]t is difficult to see a nexus between his military 
experiences and his subsequent development of depression."  
The examiner's opinion was that the Veteran's depression, 
beginning around 1993, was not related to his military 
service.  

In November 2009, the Veteran submitted argument and a list 
of internet sources that appear to indicate generally that 
hearing loss can cause depression.  Not one of these sources 
addresses the Veteran's specific symptoms, diagnoses, or an 
etiology for his psychiatric diagnoses.

The Board finds that there is insufficient evidence to 
warrant service connection for the Veteran's depression, as 
there is no competent nexus between the Veteran's service or 
a service-connected disability and his currently-diagnosed 
major depressive disorder.  

Initially, the Board concedes that the Veteran has a 
currently-diagnosed depressive disorder.  

Although the Veteran has a current diagnosis, there is no 
evidence that the Veteran's depression began during service.  
Dr. J.L.S. treated the Veteran for depression at some point 
in the past, but there is no evidence of when that treatment 
actually occurred.  The Board cannot rely on this evidence to 
find that the Veteran's depression began during service.

There is limited evidence supporting the Veteran's argument 
that his depression began during service.  The Veteran's 
sister and ex-wife both submitted statements to the effect 
that subsequent to service, the Veteran was more depressed.  
The Board acknowledges that both of those individuals are 
competent to testify as to the Veteran's mood and actions 
after his return from service.  Their statements, however, 
cannot amount to a medical diagnosis of a depressive disorder 
at that time, as neither his sister nor his ex-wife has the 
required expertise to diagnose psychiatric conditions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Further, the 
August 2009 examiner, who has the medical expertise necessary 
to diagnose a psychiatric disorder, and comment as to its 
likely etiology, opined that the Veteran's depression 
probably began in 1993, many years after the Veteran's 
service.

There is also no competent evidence suggesting the Veteran's 
depressive disorder began after service due to events in 
service, or that it is secondary to a service-connected 
disability.  Rather, the evidence related to these 
possibilities is against the Veteran's claim.

The Veteran was provided with a VA examination in August 
2009.  The examiner considered the evidence in the Veteran's 
claims file, as well as the content of an hour-long 
discussion with the Veteran, and opined that it was less 
likely than not that the Veteran's depression began during or 
was related to his active duty service.  The examiner also 
confirmed that the Veteran's depression was not related to 
his hearing loss.

The Veteran argues that his examination was inadequate 
because he did not understand that it was to determine 
whether or not his depression was related to service.  
Despite the Veteran's lack of knowledge as to the reason for 
the examination, it is clear that the examiner provided a 
fully-supported opinion regarding the likely etiology of the 
Veteran's depression.  The fact that the Veteran did not know 
the purpose of the examination should not have affected the 
results, unless the Veteran would have changed the answers he 
provided to the examiner if he had known the reason he was 
being examined.  

Further, the Veteran argues that the examiner's phrasing of 
the questions was contrary to the style dictated by DSM-IV, 
in that the examiner did not use open-ended questions.  The 
example relied on by the Veteran is that the examiner asked 
the Veteran if he believed his hearing loss caused his 
depression, and the Veteran answered, "no."  Assuming the 
Veteran answered the question truthfully, the Board cannot 
decipher how the phrasing of the question would have altered 
the Veteran's clear response.  There is no evidence on file 
to support a finding that the form of the examination 
disadvantaged the Veteran in any way.  In short, there is 
insufficient evidence before the Board to lead it to question 
the examination techniques of a licensed psychiatrist 
conducting a psychiatric examination.

The Board also observes that the Veteran did not assert that 
his depression was secondary to his hearing loss until 2005, 
close to fifty years after he has asserted his hearing loss 
began.  He did not claim that his depression was secondary to 
his hearing loss with his initial claim for service 
connection, but subsequently claimed that it could be 
secondary to the two conditions for which he was then also 
seeking service connection, hearing loss and a back 
disability.  This argument is contrary to his earlier 
arguments that his depression was related to events that 
happened in service, and is thus discounted.  

Although the Board concedes that the Veteran has a current 
diagnosis of depression, the evidence does not suggest a 
nexus between either his service in the 1950s or his hearing 
loss and his current service-connected disability.  As such, 
service connection cannot be granted.


ORDER

Entitlement to service connection for depression is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


